UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8064



DAVID TERRY KIDD, JR.,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-210-2)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Terry Kidd, Jr., Appellant Pro Se. Hazel Elizabeth Shaffer,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Terry Kidd, Jr., appeals the district court’s orders:

(1) denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001) and entering judgment in favor of the

Respondent; and (2) denying various post-judgment motions for

reconsideration. We have reviewed the record, the district court’s

opinion accepting the recommendation of the magistrate judge, and

the order denying the post-judgment motions, and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.             See

Kidd v. Angelone, No. CA-01-210-2 (E.D. Va. Nov. 2, 2001; Jan. 2,

2002).    We   deny   Kidd’s   motion   to   authorize   preparation   of

transcripts at the Government’s expense.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              DISMISSED




                                   2